                   Case 20-50769-CTG       Doc 26      Filed 06/29/21   Page 1 of 2




                                UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

In re:                                             §   Chapter 11
                                                   §
PROMISE HEALTHCARE GROUP, LLC,                     §   Case No. 18-12491 (CTG)
et al.,                                            §
        Debtors.                                   §   (Jointly Administered)


SUCCESS HEALTHCARE 1, LLC and                      §
PROMISE HEALTHCARE, INC.,                          §
     Plaintiff,                                    §
                                                   §
v.                                                 §    Adv. No. 20-50769 (CTG)
                                                   §
SURGICAL PROGRAM DEVELOPMENT,                      §
LLC,                                               §
     Defendant.                                    §
                                                   §


                                      SCHEDULING ORDER

         Based upon the dates announced by the Court at the status conference held on June 23,

2021, the Court enters the following Scheduling Order for this adversary proceeding:


         1.        Deadline for amending pleadings without leave of Court: 30 days from entry
                   of this Order.

         2.        Deadline for each party to submit its Initial Disclosures under Rule 26(a)(1):
                   30 days from entry of this Order.

         3.        Deadline for parties with the burden of proof on an issue to designate expert
                   witnesses and serve the materials required by Rule 26(a)(2): 150 days from
                   entry of this Order.

         4.        Deadline for parties to designate rebuttal experts and serve the materials
                   required by Rule 26(a)(2): 180 days from entry of this Order.

         5.        Completion of discovery: 210 days from entry of this Order.

         6.        Dispositive motion deadline: 240 days from entry of this Order.



4822-5536-1775.1
EAST\183260994.1
                    Case 20-50769-CTG        Doc 26     Filed 06/29/21     Page 2 of 2




         7.         Final Pretrial Conference: May 18, 2022. To the extent that summary judgment
                    briefs are filed by no later than 240 days from the date of this order, or February
                    24, 2022, the Court would expect that summary judgment briefing would be
                    completed by March 17, 2022; argument of summary judgment motion(s) would
                    be heard by approximately the first week of April 2022; the motion(s) would be
                    decided by approximately the first week of May 2022; and that the parties would
                    be ready for a Final Pretrial Conference on May 18, 2022.

         8.         The Parties may extend any deadlines by agreement, except for the deadline
                    for Dispositive Motions, which may by modified only by Court Order.




                   Dated: June 29th, 2021                 CRAIG T. GOLDBLATT
                   Wilmington, Delaware                   UNITED STATES BANKRUPTCY JUDGE




4822-5536-1775.1
EAST\183260994.1
